DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 5/5/2022 is acknowledged.
4.	Claim filed on 1/13/2021 is acknowledged.
5.	Claims 15-21 have been cancelled.
6.	Claims 1-14 are pending in this application.
7.	Claims 1-11 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
8.	Claims 12-14 are under examination.

Priority
9.	The instant application is a 371 of PCT/US2019/042563 filed on 7/19/2019, which claims benefit of US provisional application No. 62/701079 filed on 7/20/2018.  US provisional application No. 62/701079 provides support to the method recited in instant claims 12-14.  Therefore, the effective filing date of instant claims 12-14 is the filing date of US provisional application No. 62/701079, which is 7/20/2018. 

Elections/Restrictions
10.	Applicant’s election of Group 3 (claims 12-14) and election of the compound of claim 2 as species of compound; and a fungal infection as species of microbial infection in the reply filed on 5/5/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is therefore made FINAL.   
Group 3 is drawn to a method of treating a microbial infection in a subject in need of such treatment, comprising: administering to the subject the compound of claim 1.  A search was conducted on the elected species; and the compound of claim 2 as the elected species of compound appears to be free of prior art.  However, prior art was found for a fungal infection as the elected species of microbial infection.  A search was extended to the genus in claim 12; and prior art was found.  Claims 12-14 are examined on the merits in this office action. 

Objections
11.	The use of trademarks has been noted in this application, for example, Purite on page 31, paragraph [0079] of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
12.	Claim 12 is objected to for the following minor informality: Claim 12 recites the limitation of the withdrawn claim 1.  Applicant is suggested to amend claim 12 to incorporate the limitation of claim 1.  
	Furthermore, Applicant is suggested to amend claim 12 as "A method of treating a microbial infection in a subject in need thereof, wherein the method comprises administering to the subject…
    PNG
    media_image1.png
    587
    494
    media_image1.png
    Greyscale
, wherein:…R4, R5, R6, R8, R9 are independently…straight chain or branched alkynyl (C1-C5) thiol…".

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
13.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

14.	Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
15.	Claim 12 recites the limitations of claim 1; and claim 1 recites "…straight chain or branched alkyl-d1-10 (C5-C20), straight chain or branched alkenyl-d1-10 (C5-C20), and straight chain or branched alkynyl-d1-10 (C5-C20)…straight chain or branched alkyl-d1-10 (C1-C5), straight chain or branched alkenyl-d1-9 (C1-C5), straight chain or branched alkynyl-d1-7 (C1-C5)…".  With regards to the terms "d1-10", "d1-7" and "d1-9" recited in instant claim 1, the instant specification fails to define them.  Therefore, it is unclear what is encompassed within the recited "…straight chain or branched alkyl-d1-10 (C5-C20), straight chain or branched alkenyl-d1-10 (C5-C20), and straight chain or branched alkynyl-d1-10 (C5-C20)…straight chain or branched alkyl-d1-10 (C1-C5), straight chain or branched alkenyl-d1-9 (C1-C5), straight chain or branched alkynyl-d1-7 (C1-C5)…".  The metes and bounds of instant claim 12 is vague and indefinite.  Because claims 13 and 14 depend from indefinite claim 12, and none of the dependent claims clarifies the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Scope of Enablement
16.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


17.	Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification while being enabling for a method of treating a fungal infection and/or the types of protozoan infection disclosed in Aeed et al (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, 2009, 53, pages 496-504) in a subject in need thereof with the compound of claim 1, does not reasonably provide enablement for a method for treating ANY/ALL microbial infection in a subject in need thereof with the compound of claim 1.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.

(1) The nature of the invention and (5) The breadth of the claims:
Instant claims 12 and 13 are drawn to a method of treating a microbial infection in a subject in need of such treatment, comprising: administering to the subject the compound of claim 1.
Claim 12 broadly includes any/all type of microbial infection.  And claim 13 limits the microbial infection to a fungal infection, protozoan infection, or bacterial infection.

(2) The state of the prior art and (4) The predictability or unpredictability of the art:
With regards to treating ANY/ALL microbial infection in a subject in need thereof with the compound of claim 1, the art is unpredictable.
Based on the structural features, the compound of instant claim 1 appears to be derivatives of aureobasidin A (AbA).  With regards to treating a microbial infection with AbA, Aeed et al (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, 2009, 53, pages 496-504) teach AbA acts as fungal inositol phosphorylceramide synthase (IPC synthase) inhibitor; and the functional homolog of fungal IPC synthase gene has been identified in some protozoans, for example, Abstract; and page 496, right column, the 2nd paragraph.
However, it is unknown in the art that AbA or its derivatives or analogs thereof can be used to treat ANY/ALL microbial infection in a subject in need thereof, such as viral infection, bacterial infection and so on.

(3) The relative skill of those in the art:
The relative skill of those in the art is high.   

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
The instant specification discloses that the compound of instant claim 1 appears to be derivatives of aureobasidin A (AbA); and exhibits antifungal activity.  The antifungal activity of one species of instant claimed compound (the compound recited in instant claim 2) has been tested with various fungal pathogens in the working examples.  However, the instant specification fails to show the activity of any of instant claimed compound against any other type of microbial, such as virus, protozoan and bacteria.      

(8) The quantity of experimentation necessary:
Considering the state of the art regarding treating microbial infection with AbA or its derivatives or analogs thereof, and in view of the unpredictable nature of treating ANY/ALL microbial infection in a subject in need thereof with the compound of claim 1, one of ordinary skill in the art would be burdened with undue experimentation to treat ANY/ALL microbial infection in a subject in need thereof with the compound of claim 1. 

Claim Rejections - 35 U.S.C. § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurome et al (US 5698670 A, filed with IDS) in view of Wuts et al (US 2014/0024578 A1) and Kalkanci et al (Current Eye Research, 2011, 36, pages 179-189). 
The instant claims 12-14 are drawn to a method of treating a microbial infection in a subject in need of such treatment, comprising: administering to the subject the compound of claim 1.  
Kurome et al, throughout the patent, teach aureobasidin compound of general formula (I) as an antifungal agent, for example, Abstract; and columns 1-2, formula (I).  One of the aureobasidin compound of general formula (I) in Kurome et al is compound 5 with the structure 
    PNG
    media_image2.png
    461
    547
    media_image2.png
    Greyscale
, for example, column 20, Example 5.  Compound 5 in Kurome et al meets all the limitations of the compound recited in instant claim 1, except R1 being side chain of leucine (a branched C4 alkyl with the structure 
    PNG
    media_image3.png
    76
    73
    media_image3.png
    Greyscale
).  Kurome et al further teach treating fungal infection in a subject in need thereof with antifungal agent including aureobasidins, for example, column 1, line 7 to column 2, line 2.  Therefore, in view of the teachings of Kurome et al as whole, one of ordinary skilled in the art would understand and reasonably expect a method of treating fungal infection in a subject in need thereof, wherein the method comprises administering to the subject compound 5 with the structure 
    PNG
    media_image2.png
    461
    547
    media_image2.png
    Greyscale
.  It reads on a fungal infection as the elected species of microbial infection; and meets the limitation of the patient population recited in instant claims 12 and 13.
The difference between the reference and instant claims 12-14 is that the reference does not explicitly teach the R1 group in the compound recited in instant claim 1; and the limitation of instant claim 14.
However, Kurome et al explicilty teach in aureobasidin compound of general formula (I), C1 (corresponding to the side chain of leucine in compound 5) can be a straight-chain or branched lower alkyl having 1 to 6 carbon atoms, for example, column 2, lines 24-25.  
Furthermore, the only difference between the instant claimed compound and compound 5 in Kurome et al is R1 group in instant claimed compound; and the only difference between R1 group in instant claimed compound and the branched C4 alkyl with the structure 
    PNG
    media_image3.png
    76
    73
    media_image3.png
    Greyscale
 in compound 5 in Kurome et al is the number of CH2 group.  Therefore, R1 group in instant claimed compound is a homolog of the branched C4 alkyl with the structure 
    PNG
    media_image3.png
    76
    73
    media_image3.png
    Greyscale
 in compound 5 in Kurome et al.  And the MPEP states: “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” (see MPEP § 2144.09).  And in the instant case, as taught in Kurome et al, R1 group in instant claimed compound and the branched C4 alkyl with the structure 
    PNG
    media_image3.png
    76
    73
    media_image3.png
    Greyscale
 in compound 5 in Kurome et al share similar utilities. 
In addition, Wuts et al, throughout the patent, teach AbA derivatives that are useful for treating infection, for example, Abstract.  Wuts et al further teach such AbA derivatives can be formulated as eye drops and administered topically; for example, page 30, paragraph [0244]; and page 31, paragraph [0253].  
And, Kalkanci et al, throughout the literature, teach ocular fungal infections; and fungal infections of the eye is an important cause of ocular morbidity, for example, Title; and page 179, Section "Conclusions".
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Kurome et al, Wuts et al and Kalkanci et al to develop a method of treating a fungal infection in a subject in need thereof, wherein the method comprises administering a modified compound 5 in Kurome et al having the branched C4 alkyl with the structure 
    PNG
    media_image3.png
    76
    73
    media_image3.png
    Greyscale
replaced with a straight-chain or branched alkyl (C5-C20), and wherein the fungal infection can be an ocular fungal infection and the compound is topically administered as eye drops.
One of ordinary skilled in the art would have been motivated to combine the teachings of Kurome et al, Wuts et al and Kalkanci et al to develop a method of treating a fungal infection in a subject in need thereof, wherein the method comprises administering a modified compound 5 in Kurome et al having the branched C4 alkyl with the structure 
    PNG
    media_image3.png
    76
    73
    media_image3.png
    Greyscale
replaced with a straight-chain or branched alkyl (C5-C20), and wherein the fungal infection can be an ocular fungal infection and the compound is topically administered as eye drops, because Kurome et al explicilty teach in aureobasidin compound of general formula (I), C1 (corresponding to the side chain of leucine in compound 5) can be a straight-chain or branched lower alkyl having 1 to 6 carbon atoms.  Furthermore, the only difference between the instant claimed compound and compound 5 in Kurome et al is R1 group in instant claimed compound; and the only difference between R1 group in instant claimed compound and the branched C4 alkyl with the structure 
    PNG
    media_image3.png
    76
    73
    media_image3.png
    Greyscale
 in compound 5 in Kurome et al is the number of CH2 group.  Therefore, R1 group in instant claimed compound is a homolog of the branched C4 alkyl with the structure 
    PNG
    media_image3.png
    76
    73
    media_image3.png
    Greyscale
 in compound 5 in Kurome et al.  And the MPEP states: “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” (see MPEP § 2144.09).  And in the instant case, as taught in Kurome et al, R1 group in instant claimed compound and the branched C4 alkyl with the structure 
    PNG
    media_image3.png
    76
    73
    media_image3.png
    Greyscale
 in compound 5 in Kurome et al share similar utilities.  Wuts et al teach AbA derivatives that are useful for treating infection; and such AbA derivatives can be formulated as eye drops and administered topically.  And Kalkanci et al teach ocular fungal infections; and fungal infections of the eye is an important cause of ocular morbidity. 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Kurome et al, Wuts et al and Kalkanci et al to develop a method of treating a fungal infection in a subject in need thereof, wherein the method comprises administering a modified compound 5 in Kurome et al having the branched C4 alkyl with the structure 
    PNG
    media_image3.png
    76
    73
    media_image3.png
    Greyscale
replaced with a straight-chain or branched alkyl (C5-C20), and wherein the fungal infection can be an ocular fungal infection and the compound is topically administered as eye drops.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658